PRESIDING JUSTICE STOUDER, dissenting: I disagree with the majority’s conclusion that the trial court did not err in considering as an aggravating factor whether the defendant’s conduct caused or threatened serious harm. The defendant in the instant case was convicted of residential burglary, which the Code defines thusly: “A person commits residential burglary who knowingly and without authority enters the dwelling place of another with the intent to commit therein a felony or theft.” (Ill. Rev. Stat. 1989, ch. 38, par. 19 — 3.) The defendant had no contact with the property owners in this case. This was strictly a property crime. In my view the majority is allowing the provisions of the statute governing factors in aggravation (Ill. Rev. Stat. 1989, ch. 38, par. 1005 — 5—3.2) to be stretched beyond reason and in a manner which is fundamentally unfair to the defendant. The case law relied on by the majority is readily distinguishable. The cases all involve some physical contact or at least presence of the victim, and the crimes contain some element of wrongdoing against a person. People v. Saldivar (1986), 113 Ill. 2d 256, 497 N.E.2d 1138 (voluntary manslaughter); People v. Ehrieh (1988), 165 Ill. App. 3d 1060, 519 N.E.2d 1137 (home invasion); People v. Fisher (1985), 135 Ill. App. 3d 502, 481 N.E.2d 1233 (indecent liberties). In Ehrieh, the fourth district upheld the trial court’s consideration of the psychological injury to two small children which resulted from the defendant's entry of their home. The defendant had entered the home after a day and evening of drinking. He went to the room of a young girl, and was found holding the girl by her father. A struggle ensued between the father and the defendant. At trial, evidence was presented that both the girl and her brother suffered from psychological trauma as a result of the incident. After discussing the Saldivar case, the fourth district concluded that since the home invasion caused harm (psychological harm to children) which was not the end result of all home invasions, the trial court properly considered this harm as an aggravating factor. Again, in the instant case there was no contact with any of the property owners. The owners in this case experienced the same sense of violation and insecurity that all victims of a residential burglary feel. Though I am sympathetic to the trauma these owners experienced, I do not believe the statute governing aggravating factors supports this kind of consideration in a purely property offense. In addition, there is the difficulty of considering the specific injury attributable to each owner. Each of the burglaries involved a different residence; however, the effects were considered in gross in determining sentence and were not given individual consideration. For these reasons, I dissent.